Citation Nr: 1827604	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  11-08 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected osteoarthritis of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing at the RO before the undersigned in March 2012.  A transcript is of record.  The appealed claim was last before the Board in July 2017 for additional development.  


FINDINGS OF FACT

During the entire rating period, the Veteran's osteoarthritis of the left knee has not been manifested by flexion limited to 45 degrees or less or extension limited to 15 degrees or more, even considering subjective complaints and objective findings.   


CONCLUSIONS OF LAW

The criteria for a rating higher than 10 percent for osteoarthritis of the left knee are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C § 1155 (2012);    38 C.F.R. § 4.1 (2017). Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2017).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness,      and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage       or inflammation in parts of the system, to perform normal working movements          of the body with normal excursion, strength, speed, coordination, and endurance.        The functional loss may be due to absence of part or all of the necessary bones,    joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2017); see also 38 C.F.R. §§ 4.45, 4.59 (2017).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In determining the weight to be assigned to evidence, credibility can be affected     by inconsistent statements, internal inconsistency of statements, inconsistency     with other evidence of record, facial implausibility, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

Service connection for arthritis of the left knee was established by a March 2007 rating decision, which assigned a 10 percent rating under Diagnostic Code 5003. The Veteran filed a claim for an increased rating in February 2010.

Degenerative arthritis is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003, which provides, in pertinent part, that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 
Limitation of motion of knee joints is rated under Diagnostic Code 5260 for   flexion, and Diagnostic Code 5261 for extension. 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2017).  

Under Diagnostic Code 5260, flexion that is limited to 60 degrees warrants a 0 percent rating; flexion that is limited to 45 degrees warrants a 10 percent rating; flexion that is limited to 30 degrees warrants a 20 percent rating; and flexion that    is limited to 15 degrees warrants a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017). 

Under Diagnostic Code 5261, extension that is limited to 5 degrees warrants a 0 percent rating; extension that is limited to 10 degrees warrants a 10 percent rating; and extension that is limited to 15 degrees warrants a 20 percent rating; extension that is limited to 20 degrees warrants a 30 percent rating; extension that is limited to 30 degrees warrants a 40 percent rating; and extension that is limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017). 

Normal motion of a knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II (2017). 


The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran essentially contends that his service-connected osteoarthritis of the      left knee is worse than is reflected by the assigned 10 percent rating. As an initial matter, the Board notes the Veteran is separately rated for instability of the left knee. The Veteran did not appeal the decision on that issue and it is not before the Board.  Accordingly, symptomatology associated with that disability cannot be considered in evaluating his arthritis. 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

The Veteran was afforded a VA examination of the knees in March 2010.  He reported that his left knee condition had been present for eight years and was manifested by weakness, stiffness, swelling, heat, giving way, lack of endurance, locking, fatigability, tenderness, and pain.  He denied other specific symptoms, though he reported suffering from flare-ups in the knee occurring as often as once daily, with each flare-up lasting 24 hours and each producing 10/10 pain (the worst pain possible).  He reported that the flare-ups were precipitated by physical activity and alleviated by rest and by use of medication.  He added that during flare-ups      he had difficulty with and was limited in walking for long intervals.  He used Aspercreme, a knee brace, and a walking cane. He denied any past hospitalization or surgery for the left knee. The Veteran reported decreased work performance     and limited ability to perform yard work or daily exercise due to the left knee.           

During the March 2010 examination, range of motion of the left knee was to 120 degrees flexion and zero degrees extension. The examiner found repetitive motion possible with each knee and no additional limitation of motion with repetitive use.  The left knee exhibited tenderness and grinding, whereas there was grinding but   not tenderness in the right knee.  The examiner found no signs of edema, abnormal 
movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, or drainage in either knee.  There was also no subluxation, locking pain, or crepitus in either knee.  The March 2010 examiner noted that the left knee condition's effect as related to work functioning was moderate impairment due to pain.  

At his hearing before the undersigned in March 2012, the Veteran testified to taking medication for his knees and ankle, as well as an ointment for his knee, using a cane for the knee and ankle, and using knee braces almost every day.  He added that he had a lot of swelling, burning, and heat sensation around his knees.  Regarding movement, he testified that his knee would lock up when he would begin using       it.  He worked as a materials handler delivering items within his warehouse-like workplace, and had to be on his feet over five or six hours per day, though he       was able to take sitting breaks to relieve pain.  He added that his job required a      lot of heavy lifting, but that he could not squat or kneel, and he also had difficulty climbing and descending stairs.  In reference to a question of whether he needed to take time off work for his knees or ankle, the Veteran stated, "But the thing to me is really I need to get going.  Once I get going then I can work my pain out." (Hearing transcript, p. 11)  He also then suggested that he may take a day off to regain his strength or energy.  

Another VA examination was afforded the Veteran in March 2014 to address the left knee, but the Veteran was not cooperative with the examination, refusing to perform range of motion testing or to allow stability testing.

Upon VA examination in February 2017 a history was noted of arthritis in both knees as shown by x-rays, as well as left medial compartment narrowing.  The Veteran reported having pain in the left knee as well as popping. He reported having flare-ups of pain with prolonged walking and prolonged standing.  

The examiner's recorded measures of range of motion upon examination were contradictory, so a clarifying or corrective report was sought. In a September 2017 follow-up report, the examiner informed that initial active range of motion of the   knees at the February 2017 examination was 70 degrees flexion and 10 degrees extension on the left. She further explained that passive range of motion 80 degrees flexion and 5 degrees extension on the left. The Veteran was noted to use a cane or 
brace for the left knee.  At the examination, three repetitions produced no reduction in range of motion on either side, and the examiner found no additional functional 
loss from such factors as pain, fatigue, weakness, lack of endurance, or incoordination.  Strength was 4/5 in each knee for both flexion and extension. The examiner concluded that findings for each knee were consistent with the Veteran's statements of pain affecting functioning following prolonged walking or standing.  The examiner concluded that this resulted in less movement than normal, impaired walking, and interference with standing. The Veteran reported using a cane regularly to assist with sitting and arising from seated position. The examiner concluded that the Veteran's knee condition resulted in difficulty with prolonged walking and standing, and difficulties going up and down stairs.  

Upon a June 2016 VA orthopedic treatment follow-up one year following a right total hip arthroplasty, it was noted that the Veteran was able to walk and perform his activities of daily living "without any difficulty."  The Veteran did report that arthritis in his knees caused him pain, but that he used a single-point cane due to  his knees.  

A June 2016 VA orthopedic follow up for his knees notes that the Veteran had several months of pain relief from knee injections, but that he now had pain in both knees with prolonged walking.  He was noted to use a left knee brace and a cane.  No ligament laxity was found.  There was mild pain and crepitus in both knees.     As treatment at that visit, the Veteran was given continuous subcutaneous infusion (CSI) for both knees.  

Upon review of the record, the Board finds that a rating in excess of 10 percent for arthritis of the left knee is not warranted. The Veteran's testimony in March 2012 informs that he was able to perform physically demanding work lifting and carrying heavy objects while on his feet over five or six hours per day, but that as a result he had pain in his knees, and used knee braces for support and intermittently used a cane.  This self-report is consistent with March 2010 examination findings of pain with use resulting in some impairment of functioning.  However, the Veteran's report of as-often-as-daily flare-ups of knee pain at a 10/10 level and lasting 24 hours, as reported at the March 2010 examination, would reflect a degree of impairment or frequency   of incapacity-level impairment strongly contradicted by treatment and examination findings, and other self-reports of functioning over the course of the entire appeal.  Such symptoms would certainly also have precluded the Veteran's physically demanding work which he then performed on a full-time basis.  The Board accordingly finds such statements in support of greater disability to be of           limited credibility and thus entitled to less weight in the Board's adjudication        than examination findings.  Caluza, 7 Vet. App. at 511.  

In sum, at no time during the course of the appeal has the Veteran's limitation         of flexion met the criteria for a compensable rating under Diagnostic Code 5260.    In this regard, the evidence does not establish that the Veteran had limitation of flexion to 45 degrees at any time, to include consideration of pain and functional impairment. Further, at no time has the Veteran had extension limited to 15 degrees, to include consideration of pain and functional impairment, to warrant a rating in excess of 10 percent for limitation of extension. Accordingly, increased or separate ratings under Diagnostic Codes 5260 and 5261 are not warranted. 
 
While the Veteran's representative has argued that the 2017 VA examiner's conclusions should be deemed the equivalent of lay statements as to probative   value since the examiner's specialty is noted as Emergency Medicine rather than    an orthopedic specialist, the Board does not find such argument to be persuasive.  Initially, the Board notes that the prior remands did not require an orthopedic specialist to examine the Veteran.  The examiner is a medical doctor, which          by virtue of her education and training, fully qualifies her to perform medical examinations. The fact that she is a specialist in emergency medicine further supports a conclusion that she has sufficient training to conduct an examination     of the Veteran's knees.  The suggestion that an emergency physician's assessment of the Veteran's knee disability should be deemed to be of equivalent value to a    lay person's assessment is unfounded, and will not be further entertained. Sickels      v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).



In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A disability rating in excess of 10 percent for osteoarthritis of the left knee is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


